Citation Nr: 0948234	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-02 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability ("TDIU").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1954 to March 
1962.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a July 2004 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Louisville, Kentucky, which denied the 
Veteran's claim for TDIU.  


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran meets the 
percentage requirements for TDIU, as his service-connected 
disabilities are currently rated at 70 percent, 20 percent, 
10 percent and 10 percent, for a combined disability rating 
of 80 percent.  

2.  The Veteran's service-connected disabilities are not of 
such severity as to preclude substantially gainful employment 
consistent with his education and occupational experience, 
and the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards for 
TDIU. 


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the  Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated July 
2004.  The RO informed the appellant that, in order to 
establish a claim for TDIU, he must show that his service-
connected disabilities are sufficient, without regard to 
other factors, to prevent him from performing the mental 
and/or physical tasks required to get or keep substantially 
gainful employment.  The Veteran was also advised of the 
division of responsibility between the appellant and VA for 
obtaining the required evidence.  38 U.S.C.A. §5103(a); 38 
C.F.R. § 3.159(b).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for TDIU, any questions as to 
the appropriate effective date to be assigned is rendered 
moot, and no further notice is needed.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

        b.) Duty to Assist

The Board also concludes VA's duty to assist has been 
satisfied.  The claims file contains the Veteran's service 
treatment records and post-service treatment records.  The 
claims folder also contains the Veteran's statements in 
support of his claim.  He has not referenced any outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to his claim.  

The Board also notes that the Veteran has reported that he 
has received Social Security Disability Insurance benefits 
from the Social Security Administration ("SSA").  In this 
regard, the Board has considered the holding of Tetro v. 
Gober, 14 Vet. App. 110 (2000), and other cases, in which the 
Court has held that VA has the duty to request information 
and pertinent records from other Federal agencies when on 
notice that such information exists.  In this regard, 
however, the claims folder contains a formal finding showing 
that the RO requested the Veteran's records from SSA and was 
subsequently informed that all such records had been 
destroyed.  As such, any further attempts to obtain such 
would be futile.

In addition, the Veteran was provided with several VA 
examinations during the course of his appeal, including 
stomach and duodenum, esophagus and hiatal hernia, skin, and 
audiology examinations in August 2004; a general examination 
in May 2008; second stomach examination in May 2006; a second 
audiology examination in May 2008; and a third audiology 
examination in December 2008.  The examination reports show 
that the examiners reviewed the Veteran's complete claims 
folder, including his service and post-service treatment 
records, elicted from the Veteran his history of complaints 
and symptoms, and provided clinical findings detailing the 
results of the examinations.  

The Board notes that the Veteran's service representative 
appears to argue, in his November 2009 Informal Hearing 
Presentation, that the Veteran's December 2008 audiology 
examination was insufficient because the examiner did not 
fully discuss the effects of the Veteran's bilateral hearing 
loss and tinnitus disabilities on his employability.  
However, as will be discussed in greater detail below, a May 
2008 VA audiology examination did address the impact of these 
disabilities on his employment.  Given the close proximity of 
such reports, and the fact that both reports were completed 
by the same examiner, the Board finds that the totality of 
the evidence addressing the matter of how the Veteran's 
disabilities impair him occupationally is adequate to 
equitably adjudicate the Veteran's claim, and as such, finds 
no prejudice results to the Veteran.  For these reasons, the 
Board concludes that the examination reports are adequate 
upon which to make a decision in this case.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Laws and Regulations

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service- 
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  Under 38 C.F.R. 
§ 4.16, if there is only one such disability, it must be 
rated at least 60 percent disabling to qualify for benefits 
based on individual unemployability.  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2009).

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the Veteran's education and employment history 
and loss of work-related functions due to pain.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  Consideration is also given to the Veteran's 
background, including his employment and educational history.  
38 C.F.R. §4.16(b) (2009).  The Board does not have the 
authority to assign an extraschedular total disability rating 
for compensation purposes based on individual unemployability 
in the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the Veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2009).

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of service-connected 
disabilities, is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Moreover, as already noted, an inability to work due to non-
service-connected disabilities or age may not be considered.  
38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA 
considers such factors as the extent of the service-connected 
disabilities, and employment and educational background.  38 
C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

III.  Facts

The Veteran contends that he is unemployable as a result of 
his service-connected disabilities.  Total disability is 
considered to exist when there is any impairment that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1).  

The Board notes that the Veteran has a 70 percent rating for 
bilateral hearing loss, effective December 4, 2008; a 20 
percent rating for duodenal ulcer disease with 
gastroesophageal reflux disease ("GERD"), effective August 
17, 2000; a 10 percent rating for tinnitus, effective 
September 20, 1999; and a 10 percent rating for 
dermatophytosis pedis with onychomycosis.  As such, according 
to Table 1 of 38 C.F.R. § 4.25, his combined rating is 80 
percent.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.25 (2009).  Therefore, the Veteran's service-connected 
disabilities meet the percentage rating standards for TDIU.  
38 C.F.R. § 4.16(a) (2009). 
 
The Board notes, however, that although the Veteran's 
combined service-connected disabilities meet the percentage 
rating standards for TDIU, as previously stated, in order to 
qualify for TDIU, there must be a finding that the Veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his or her education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009). 

VA Examination Reports

In August 2004, the Veteran was examined by the same VA 
examiner for three different medical disorders.  During the 
esophagus examination, the Veteran stated that he could not 
work full time because he could not stand or sit for a 
prolonged period.  He related his health problems and his 
inability to stand or sit for long periods to his chronic 
venous insufficiency and residuals of an intestinal bypass 
surgery.  He said that he had last worked full-time in 1984, 
but since then, had just worked on and off in part-time odd 
jobs.  At the time of the examination, the Veteran said that 
he was working about 4 hours per day in an unemployment 
office for the AARP foundation.  The Veteran had been 
diagnosed with a left inguinal hernia and had undergone 
surgery in February 2004.  He was subsequently discharged 
from the hospital with no finding of residuals.  The examiner 
diagnosed him with left inguinal hernia, status post 
herniorrhaphy with no residuals.  With regard to his 
employability, he noted that the Veteran's left inguinal 
hernia was not service-connected and, in any event,  had not 
kept him from being employable.  He also noted that it was 
his other, non-service-connected disabilities, included 
chronic venous insufficiency, degenerative joint disease, 
hypertension, obesity, type II diabetes mellitus, and 
congestive heart failure, that had contributed to his 
inability to be employable.  However, he concluded that the 
Veteran's service-connected disabilities did not render him 
unemployable.  

During the stomach/duodenum portion of the examination, the 
Veteran reported that he had had duodenal ulcer disease since 
1954 during service.  He said that ever since his gastric 
bypass surgery, he had experienced chronic diarrhea five to 
six times per day, and  three to four time at night.  He said 
that he occasionally had to use Depends undergarments during 
the day if he was not close to a bathroom, and noted that he 
had not had this problem before his bypass surgery.  The 
examiner opined that the Veteran's duodenal ulcer did not 
render him unemployable.  Rather, he again found that it was 
the result of his non-service-connected disabilities, which 
included residuals of his gastric bypass surgery and his 
chronic venous insufficiency in his lower extremities.
   
During the skin portion of the examination, the examiner 
noted that the Veteran's diabetes mellitus caused his skin 
lesions to heal more slowly.  The examiner specified that 
neither the Veteran's dermatophytosis with pedis, in and of 
itself, nor his onychomycosis, had rendered him unemployable.

During an August 2004 audiology examination, the examiner 
diagnosed the Veteran with sensorineural bilateral hearing 
loss bilaterally and tinnitus.  He noted that the Veteran had 
also been issued binaural hearing aids through the VA Medical 
Center ("VAMC") and was compliant in wearing them 
bilaterally on a daily basis.  He concluded that the 
Veteran's hearing loss disorders would significantly impact 
his communication ability in his daily life as well as on the 
job.  However, he did not find that the Veteran's hearing 
loss disorders, in and of themselves, precluded the Veteran 
from obtaining and maintaining gainful employment.

In May 2006, the Veteran underwent a second VA stomach 
examination.  At that time, contrary to what he had told the 
previous examiner, the Veteran indicated that he had retired 
from work in 2000; and that he had worked as a laborer.  An 
opinion from the examiner, however, was neither requested, 
nor provided. 

In May 2008, during a general VA examination, the examiner 
opined that the Veteran's ulcer disorder and dermatophytosis 
pedis with onychomycosis would preclude his maintaining 
gainful employment in a physical labor occupation, but would 
not impact sedentary or light duty occupations.  He further 
concluded that it was the cumulative effect of the Veteran's 
multiple medical conditions that were the main reason that he 
was not able to maintain gainful employment in a sedentary or 
physical job.  He noted that the Veteran's chronic health 
conditions included onychomycosis, anemia in chronic kidney 
disease, osteomyelitis, diabetic foot ulcer, hydrocele 
avitaminosis, hypersomnia, neuropathy, post-surgical 
intestinal bypass (or anastomosis status), type II diabetes 
mellitus, unspecified venous insufficiency, obesity, 
degenerative joint disease, hypertension, hyperlipidemia and 
GERD.  Nonetheless, the examiner specifically opined that the 
Veteran's service-connected disorders would only impact him 
if he worked in a physically demanding job. 

In May 2008, during another audiology examination, the 
Veteran reported that he could hear very little without his 
hearing aids and reported that his hearing loss affected his 
daily activities of living particularly in traffic because he 
needed to wear the hearing aids in order to hear the other 
vehicles.  The examiner opined that the Veteran should not be 
unemployable due to his hearing loss and/or tinnitus.  She 
noted that gainful employment could be possible with the use 
of his hearing aids, assistive technology, and consideration 
given to his listening environment.  

In December 2008, the Veteran underwent a third VA audiology 
examination with the same audiologist who had conducted the 
May 2008 examination.  At that time, the examiner performed 
the requisite audiological tests and concluded that the 
Veteran bilateral hearing loss disorder had increased in 
severity.  Although she did not provide a detailed statement 
as to whether the Veteran's hearing loss disability affected 
his occupational activities, and simply stated that his 
condition resulted in a "hearing difficulty," she 
referenced all of the previous audiology examinations he had 
undergone since first applying to VA, both for compensation 
purposes and at the VAMC outpatient clinic, including her May 
2008 examination, in which she had provided a detailed 
opinion regarding the affect his hearing loss disorders had 
on his occupation.  

In addition to the Veteran's VA examination reports, also of 
record is an August 2008 letter from the Veteran's VAMC 
primary care physician, T.H., in which he opined that the 
Veteran suffered from multiple medical disorders that keep 
him from being able to work.  He noted that this included 
insulin-dependent diabetes mellitus, which T.H. said had 
contributed to his peripheral vascular disease and associated 
foot ulcers and osteomyelitis, ulcers and infections, which 
made ambulation difficult and required a lot of wound care by 
the VAMC, and peripheral neuropathy in the legs secondary to 
diabetes.  

VAMC Treatment Records

Review of the claims folder shows that, throughout the 
appeals period, the Veteran has been receiving out-patient 
treatment for his various medical disorders at the Louisville 
VAMC.  In September 2007, he was seen with complaints of a 
wound on his left heel; the diagnosis was diabetic heel ulcer 
from firm callus causing pressure.  Later that month, he 
returned for an urgent care appointment with complaints of 
worsening pain and drainage from the ulcer.  Although the 
clinician had advised him that he should stay off his feet as 
much as possible, the Veteran reported that he had been 
unable to do so because he had to work.  He said that he 
drove a van "daily" and sat with his legs "dependent most 
of the day."  See VAMC treatment records, September 2007.  
The examiner provided the Veteran with a work release 
certificate, which said that, as a result of his heel ulcer, 
he needed to be off work with his leg elevated until the 
would improved, for an expected period of approximately two 
to three weeks.  Despite the advise from his treating 
practitioner, the treatment notes show that the Veteran's 
heel continued to worsen.  In October, he was diagnosed with 
a worsened ulcer on the left heel due to walking on the foot.  

Treatment notes from November 2007 show that the Veteran was 
still receiving treatment for his heel.  Again, he was 
advised to avoid walking as much as possible.  However, the 
Veteran reported that he had returned to work and would not 
tell the examiner how much he had been walking because he did 
not want to make her angry.  A week later, he returned for a 
follow-up visit, at which time it was noted that his ulcer 
was improving.  Although he was offered a wheelchair to help 
him stay off his feet, he refused.  

In December 2007, the Veteran continued to be seen at the 
VAMC, reporting that "I still have a hole in my heel."  
Again, he was told that his wound would not heal unless he 
stayed off his feet.  However, the Veteran said that he could 
not avoid walking because he had to work in order to pay his 
rent.  In January 2008, the Veteran underwent debridement of 
his left heel ulcer and a bone biopsy.  By March 2008, it was 
noted that he was no longer homebound and was driving again.   

VAMC treatment notes also show that in March 2008, the 
Veteran was seen in the audiology clinic with reports that he 
was having some problems with his left hearing aid.  After 
the audiologist cleaned and vacuumed the devices, the Veteran 
reported that he was "satisfied with the sound quality and 
volume" of both hearing aids.  He returned to the clinic 
again in June 2008 with reports that both hearing aids were 
not functioning.  Again, the audiologist performed 
maintenance on the left hearing aid, after which, the Veteran 
reported that he was satisfied with hearing in his left ear.  
It was noted, however, that the right hearing aid could not 
be repaired in the office and would be mailed to the 
Veteran's home after it was repaired.  

Other evidence

Also of record is a letter from J.S., a vocational 
rehabilitation counselor with the AMVETS.  He stated that it 
was his opinion that the Veteran was "an unlikely candidate 
for employment" as a direct result of his current medical 
disorders and the side effects of his medication.  See J.S. 
letter, March 2005.  He wrote that the Veteran had been 
diagnosed with bilateral sensorineural hearing loss, duodenal 
ulcer disease with GERD, dermatophytosis pedis with 
onychomycosis, tinnitus, left fifth metatarsal amputation, 
diabetes mellitus, including aggravation of diabetes mellitus 
by dermatophytosis pedis with onychomycosis, hypertension and 
heart disease.  He said that the Veteran's medication caused 
him to sleep most of the day and that his functional 
limitations included prolonged standing and walking.  He 
further noted that his legs were wrapped up due to diabetic 
ulcers, and that despite his hearing aids, he struggled to 
hear when around other noise.

The claims folder also contains a VA Form 4192, "Request for 
Employment Information," from the AARP, which indicated that 
the Veteran had not actually been employed by them, but had 
been enrolled in their work-training program from August 2003 
to March 2004.  They also indicated that he had left the 
program "for reasons of health."  See VA Form 4192, August 
2004.

IV.  Analysis

As noted above, the question in a total rating case based 
upon TDIU is whether the veteran is capable of performing the 
physical and mental acts required by employment, and not 
whether the veteran is, in fact, employed.  A grant of TDIU 
requires that the record reflect some factor that "takes the 
claimant's case outside the norm" of any other veteran rated 
at the same level.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993) (citing 38 C.F.R. §§ 4.1, 4.15).

As noted above, the Veteran's combined rating for his 
service-connected disabilities is 80 percent, reflecting a 
very substantial degree of disability.  The Board notes, 
however, that although the Veteran's combined service-
connected disabilities meet the percentage rating standards 
for TDIU, as previously stated, in order to qualify for TDIU, 
there must be a finding that the Veteran is precluded, by 
reason of service-connected disabilities, from obtaining and 
maintaining any form of gainful employment consistent with 
his or her education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2009).  

The claims folder shows that the Veteran has 14 years of 
formal education.  However, there appears to be some 
ambiguity as to when he actually stopped working.  On his 
July 2004 application for TDIU, the Veteran reported that he 
had last worked full-time in August 2004.  During the August 
2004 VA esophagus examination, he told the examiner that he 
had last worked full-time in 1984.  During the May 2006 
stomach examination, he said that he had retired in 2000.  
Subsequent VAMC treatment notes, however, show that between 
September and December 2007, despite having a serious left 
heel diabetic ulcer and being advised by his treating medical 
practioner to stay off his feet, the Veteran said that he was 
continuing to work "daily" driving a van.  He also said 
that he had to walk and was unable to stay off his feet 
because he had to work.  Although he did not specifically 
indicate whether this was full-time or part-time work, he did 
tell the VAMC clinician that he drove with his legs 
"dependent" (hanging down) most of the day, which appears 
to indicate that he was working on a level greater than 
simply marginal employment.  See VAMC treatment reports, 
September 2007; 38 C.F.R. § 4.16(a).  Given the Veteran's 
vague and contradictory statements as to when he last worked, 
and the nature of such employment, the Board must find his 
own assertions as to his work history and the impact of his 
disabilities on his employment to be of very little probative 
value.

Consequently, the Board finds the most probative evidence to 
be the VA medical opinions discussed above, which 
consistently found that the Veteran is not precluded from 
gainful employment solely as a result of his service-
connected disabilities.  As previously noted, during the 
August 2004 VA examinations for his esophagus, 
stomach/duodenum and skin, the examiner opined that the 
Veteran's service-connected duodenal ulcer disease with GERD 
and dermatophytosis pedis with onychomycosis did not render 
him unemployable.  Rather, he concluded that his non-service-
connected disabilities, including chronic venous 
insufficiency, degenerative joint disease, hypertension, 
obesity, type II diabetes mellitus, congestive heart failure, 
and residuals of gastric bypass surgery, contributed to his 
inability to work.  Similarly, during the Veteran's May 2008 
examination, the VA examiner concluded that it was the 
cumulative effect of his multiple medical disorders (both 
service-connected and non-service-connected) that prevented 
him from maintaining gainful employment in either a sedentary 
or physical occupation.  In this respect, he noted that, in 
addition to the conditions listed above, the Veteran also had 
anemia with chronic kidney disease, osteomyelitis, hydrocele 
avitaminosis, hypersomnia, neuropathy and hyperlipidemia.  
Most significantly, he specifically opined that the Veteran's 
service-connected disorders would impact him only if he 
worked in a physically demanding job, thus implying that he 
would not be prevented from gainful employment in a sedentary 
job solely as a result of his service-connected disabilities. 

With regard to the August 2008 letter from the Veteran' 
primary care physician, the Board notes that, although he 
opined that the Veteran suffered from multiple medical 
disorders that precluded his being able to work, he 
specifically stated that these disorders included his 
diabetes mellitus, which he said had contributed to his 
peripheral vascular disease, foot ulcers, osteomyelitis and 
infections, and peripheral neuropathy in the legs secondary 
to diabetes.  The Board notes, however, that none of the 
disorders cited by T.H. as contributing to the Veteran's 
inability to work are service-connected.  As such, the Board 
finds T.H.'s opinion to be of no probative value in 
adjudicating the Veteran's claim for TDIU.    

With regard to the Veteran's bilateral hearing loss and 
tinnitus disabilities, the Board notes that the August 2004 
VA audiology examiner opined that the Veteran's hearing loss 
disorders would significantly impact on his communication 
ability in daily life, as well as in his occupation.  It is 
important to note, however, that although he found that the 
Veteran's hearing loss and tinnitus would have a significant 
effect on his occupation, he did not opine that the Veteran 
would be completely precluded from obtaining and maintaining 
gainful employment as a result of these disabilities alone, 
or in combination with his other service-connected disorders.

Thus, the Board places greater weight on the opinion 
expressed in the report of the May 2008 audiology examination 
that the Veteran would not be precluded from gainful 
employment as a result of these disorders because he would be 
able to work with the use of his hearing aids, assistive 
technology, and consideration of his listening environment.  
In this respect, the Board acknowledges the contention from 
the Veteran's representative that the subsequent December 
2008 audiology examination was inadequate because the 
examiner did not provide an opinion concerning the affect 
that the Veteran's service-connected disorders had on his 
employability.  See Informal Hearing Presentation, November 
2009.
  
In this regard, the Board also notes the case of Martinak v. 
Nicholson, 21 Vet. App. 447 (2007), in which the Court found 
that audiologists must describe the effects of hearing loss 
disorders on occupational functioning and daily activities in 
their final reports.  In this case, however, while it does 
not appear that the occupational effects of the Veteran's 
bilateral hearing loss and tinnitus disabilities were 
specifically discussed in the December 2008 VA examination, 
the Board notes that the May 2008 VA examination report 
prepared by the same examiner adequately addresses this 
issue.  For this reason, and because there is no 
contradictory competent evidence to show that the Veteran's 
hearing loss and tinnitus disorders, either alone or in 
combination with his other service-connected disorders, cause 
him to be unemployable, the Board finds that a remand for 
another opinion is unnecessary. 

Furthermore, despite the Veteran's contention concerning his 
inability to hear while using his hearing aids, statements 
made by the Veteran during the course of receiving treatment 
appear to contradict such claim.  Notably, during his 
treatment at the VAMC audiology clinic, he reported on at 
least two occasions that he was satisfied with both the 
volume and sound quality of his hearing aids.  See VAMC 
treatment records, March and June 2008.

In sum, while the Board does not doubt that the Veteran's 
service-connected disabilities have a significant effect on 
his ability to work, which is recognized by the 80 percent 
combined evaluation currently in effect, the preponderance of 
the evidence does not support his contention that his 
service-connected disabilities are of such severity as to 
preclude his participation in gainful employment.  
Accordingly, as the evidence of record is not in equipoise, 
the "benefit-of-the-doubt" doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


